UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Enhanced Income Fund - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund - Dreyfus Large Cap Value Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 4 Understanding Your Funds Expenses 4 Comparing Your Funds Expenses With Those of Other Funds 5 Statement of Investments 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Enhanced Income Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this last semiannual report for Dreyfus Enhanced Income Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business fundamen-tals.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation 2 July 15, 2009 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Laurie Carroll and Theodore Bair, Jr., Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Enhanced Income Funds Institutional Class shares achieved a total return of 3.28% and the funds Investor shares achieved a total return of 2.80%. 1 In comparison, the Merrill Lynch U.S. Dollar LIBOR 3-Month Constant Maturity Index, the funds benchmark, achieved a total return of 0.73%. 2 During the reporting report, the U.S. bond market remained volatile due to the lingering effects of the global financial crisis and recession. However, continued declines among higher-yielding bonds early in the reporting period were offset by a springtime rally as investors grew more comfortable with credit risk. As a result, the fund produced returns that were lower than its benchmark. Lastly, on August 12, 2009, the fund was liquidated and subsequently ceased operations. August 13, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and, for the funds Investor shares for periods prior to September 12, 2008, do not take into consideration the maximum initial sales charge imposed on the predecessor funds Class A shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through the funds liquidation. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Merrill Lynch U.S. Dollar LIBOR 3-Month Constant Maturity Index is an unmanaged index that measures current interest rates on 3-month constant maturity dollar- denominated deposits.The index does not reflect fees and expenses to which the fund is subject. The Fund 3 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Enhanced Income Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Institutional Investor Expenses paid per $1,000  $ 1.80 $ 3.18 Ending value (after expenses) $967.20 $972.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Institutional Investor Expenses paid per $1,000  $ 1.86 $ 3.26 Ending value (after expenses) $1,022.96 $1,021.57  Expenses are equal to the funds annualized expense ratio of .37% for Institutional Shares and 65% for Investor shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes3.0% Rate (%) Date Amount ($) Value ($) U.S. Government Agencies Federal National Mortgage Association, Notes (cost $149,756) 1/9/12 150,000 a Short-Term Investments90.4% Commerical Paper1.9% San Paolo IMI US Financial 0.53%, 7/20/09 U.S. Government Agencies88.5% Federal Home Loan Banks, Discount Notes, 0.16%, 7/8/09 Federal Home Loan Banks, Discount Notes, 0.73%, 4/19/10 Federal National Mortgage Association, Discount Notes, 1.25%, 7/1/09 450,000 a Federal Natonal Mortgage Association, Discount Notes, 1.15%, 12/1/09 280,000 a Total Short-Term Investments (cost $4,619,648) The Fund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investments6.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $330,000) 330,000 b Total Investments (cost $5,099,404) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ U.S. Government & Agencies Money Market Investments  Based on net assets. See notes to financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Dividends and Interest receivable Prepaid expenses Due from The Dreyfus Corporation and affiliatesNote 3(b) Liabilities ($): Payable for shares of Common Stock redeemed 6 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated distributions in excess of investment incomenet Accumulated net realized gain (loss) on investments Accumulated gross unrealized appreciation on investments Net Assets ($) Net Asset Value Per Share Institutional Shares Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. The Fund 7 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Interest Cash dividends; Affiliated issuers Total Income Expenses: Management feeNote 3(a) Auditing fees Registration fees Prospectus and shareholders reports Directors fees and expensesNote 3(c) Loan commitment feesNote 2 57 Shareholder servicing costsNote 3(b) 32 Miscellaneous Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 8 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 a,b Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares Investor Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Institutional Shares Investor Shares  Dividends reinvested: Institutional Shares Investor Shares 33 Cost of shares redeemed: Institutional Shares Investor Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Accumulated distributions in excess of investment incomenet  The Fund 9 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 a,b Capital Share Transactions: Institutional Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding 22 a The fund commenced offering two classes of shares on the close of business September 12, 2008.The existing shares were redesignated. b Represents information for the fundss predecessor, BNY Hamilton Enhanced Income Fund through September 12, 2008. See notes to financial statements. 10 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Institutional and Investor shares represents the financial highlights of the Institutional and Class A shares, respectively, of the funds predecessor, BNY Hamilton Enhanced Income Fund (Enhanced Income Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Institutional and Investor shares thereafter. Before the fund commenced operations, all of the assets of the Enhanced Income Fund were transferred to the fund in exchange for Institutional and Investor shares of the fund in a tax-free reorganization. Total return shows how much an investment in the fund would have increased (or decreased), assuming all dividends and distributions were reinvested.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Institutional Shares  (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments  Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c Ratio of net expenses to average net assets c Ratio of net investment income to average net assets c Portfolio Turnover Rate b 72 51 Net Assets, end of period ($ x 1,000)  Represents information for Institutional Shares of the funds predecessor, Enhanced Income Fund through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Investor Shares  (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a b Net realized and unrealized gain (loss) on investments  Total from Investment Operations Distributions: Dividends from investment incomenet  Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income to average net assets e Portfolio Turnover Rate d 72 51 Net Assets, end of period ($ x 1,000) 26 26  Represents information for Class A Shares of the funds predecessor, Enhanced Income Fund through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Enhanced Income Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The funds investment objective is high current income with preservation of capital and maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on September 12, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of BNY Hamilton Enhanced Income Fund (Enhanced Income Fund), a series of BNY Hamilton Funds, were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value. Shareholders of Institutional shares and Class A of Hamilton Enhanced Income Fund received Institutional shares and Investor shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Enhanced Income
